DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending wherein claims 1-20 have been preliminarily amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, The term "high-temperature" in claim 1 is a relative term which renders the claim indefinite.  The term "high-temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

 In the present instance, claim 12 recites the broad recitation “is at least 1.5%”, and the claim also recites “especially at least 2%” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 13 recites the broad recitation “at most 3.5%” and the claim also recites “especially at most 2.0%” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Still regarding claim 13, it is unclear how a ratio can be a percentage since dividing percentages would yield a unitless number. Does Applicant intend to claim an upper limit of 3.5 or 0.035 for the ratio of Ti/Al?
In the present instance, claim 14 recites the broad recitation “>700⁰C” and the claim also recites “especially > 900⁰C” and “> 950⁰C” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 17 recites the broad recitation “usable for structural parts in flying or stationary turbines” and the claim also recites “gas turbines” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to 
In the present instance, claim 18 recites the broad recitation “usable for blades or guide elements in flying or stationary turbines” and the claim also recites “gas turbines” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi et al. (JP 2015-117413). 
In regard to claim 1, Hamaguchi et al. (JP ‘413) discloses heat resistant nickel base alloys having compositions relative to that of the instant invention as set forth below (abstract and [0015]). 
Element
Instant Claim
(weight percent)
Hamaguchi et al. (JP ‘413)
(mass percent)
Overlap
C
0.04 – 0.1 
0.01 – 0.15 
0.04 – 0.1 
S
0 – 0.01 
0 – 1 
0 – 0.01
N
0 – 0.05 
0 – 0.02 
0 – 0.02 
Cr
24 – 28 
15 – 28 
24 – 28 
Mn
0 – 0.3 
0 – 2 
0 – 0.3
Si
0 – 0.3 
0 – 1 
0 – 0.3
Mo
1 – 6 
0 – 10 
1 – 6 

0.5 – 3 
0.9 – 3 
0.9 – 3 
Nb
0.001 – 0.1 
0.1 – 3 
0.1
Element
Instant Claim
(weight percent)
Hamaguchi et al. (JP ‘413)
(mass percent)
Overlap
Cu
0 – 0.2 
0 – 1 
0 – 0.2 
Fe
0.1 – 0.7 
Balance (greater than 0 - 27.99)
0.1 – 0.7 
P
0 – 0.015 
0 – 0.03 
0 – 0.015 
Al
0.5 – 2 
0.05 – 3 
0.5 – 2 
Mg
0 – 0.01 
0 – 0.05 
0 – 0.01 
Ca
0 – 0.01 
0 – 0.05 
0 – 0.01 
V
0.01 – 0.5 
0 – 0.5 
0.01 – 0.5 
Zr
0 – 0.1 
-
0
W
0.2 – 2 
0 – 4 
0.2 – 2 
Co
17 – 21 
more than 16 - 25
17 – 21 
B
0 – 0.01 
0.0001 – 0.01 
0.0001 – 0.01 
O
0 – 0.01 
0 – 0.01 
0 – 0.01 
Ni
Balance
40 – 60 
40 – 56.15 


The Examiner notes that the amounts of carbon, sulfur, nitrogen, chromium, manganese, silicon, molybdenum, titanium, niobium, copper, iron, phosphorus, aluminum, magnesium, calcium, vanadium, zirconium, tungsten, cobalt, boron, oxygen and nickel for the alloys disclosed by Hamaguchi et al. (JP ‘413) overlap the amounts of the instant invention , which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of carbon, sulfur, nitrogen, chromium, manganese, silicon, molybdenum, titanium, niobium, copper, iron, phosphorus, aluminum, magnesium, calcium, vanadium, zirconium, tungsten, cobalt, boron, oxygen and nickel from the amounts disclosed by Hamaguchi et al. (JP ‘413) because Hamaguchi et al. (JP ‘413) discloses the same utility throughout the disclosed ranges. 
	With respect to the recitation “comprising” in claim 1, the Examiner notes that Hamaguchi et al. (JP ‘413) does not require the presence of additional elements beyond those specified in claim. However, if Hamaguchi et al. (JP ‘413) did require the presence of additional elements, the scope thereof would still read on the claim. MPEP 2111.03. 
	In regard to claim 2, Hamaguchi et al. (JP ‘413) discloses 15 to 28 mass percent chromium, which encompasses the range of 24 to 26 weight percent as claimed (abstract and [0015]).

	In regard to claim 4, Hamaguchi et al. (JP ‘413) discloses 0 to 10 mass percent molybdenum, which encompasses the range of 1.5 to 2.5 weight percent as claimed (abstract and [0015]).
	In regard to claim 5, Hamaguchi et al. (JP ‘413) discloses 0 to 10 mass percent molybdenum, which encompasses the range of 4 to 6 weight percent as claimed (abstract and [0015]).
	In regard to claim 6, Hamaguchi et al. (JP ‘413) discloses 0.9 to 3 mass percent titanium, which encompasses the range of 0.5 to 2.5 weight percent as claimed (abstract and [0015]).
	In regard to claim 7, Hamaguchi et al. (JP ‘413) discloses 0.9 to 3 mass percent titanium, which encompasses the range of 1.5 to 2.5 weight percent as claimed (abstract and [0015]).
	In regard to claim 8, Hamaguchi et al. (JP ‘413) discloses 0.05 to 3 mass percent aluminum, which encompasses the range of 0.5 to 1.5 weight percent aluminum as claimed (abstract and [0015]).
	In regard to claim 9, Hamaguchi et al. (JP ‘413) discloses 0 to 0.5 mass percent vanadium, which encompasses the range of 0.01 to 0.2 weight percent vanadium as claimed (abstract and [0015]). 
	In regard to claim 10, Hamaguchi et al. (JP ‘413) discloses 0 to 4 mass percent tungsten, which encompasses the range of 0.5 to 1.5 weight percent tungsten as claimed (abstract and [0015]). 
	In regard to claim 11, Hamaguchi et al. (JP ‘413) discloses 0.9 to 3 mass percent titanium and 0.05 to 3 aluminum (abstract and [0015]). The total of the two would range from 0.95 to 6 which would overlap the range of at least 1 weight percent as claimed. 
In regard to claim 12, Hamaguchi et al. (JP ‘413) discloses 0.9 to 3 mass percent titanium and 0.05 to 3 aluminum (abstract and [0015]). The total of the two would range from 0.95 to 6 which would overlap the range of at least 1.5 weight percent as claimed.

With respect to the recitation “usable for structural parts exposed to structural-part temperatures > 700⁰C, especially >900⁰C or respectively 950⁰C” in claim 14, Hamaguchi et al. (JP ‘413) discloses a substantially similar composition and therefore it would be expected that the claimed alloy would be usable in the same environments. MPEP 2112.01 I. Additionally, the Examiner notes that “usable” or alternatively “capable of being used” would not further limit the structure of the claimed alloy since no structure would necessarily be required. MPEP 2111.04. 
With respect to the recitation “usable for structural parts in internal-combustion engines” in claim 15, Hamaguchi et al. (JP ‘413) discloses a substantially similar composition and therefore it would be expected that the claimed alloy would be usable in the same environments. MPEP 2112.01 I. Additionally, the Examiner notes that “usable” or alternatively “capable of being used” would not further limit the structure of the claimed alloy since no structure would necessarily be required. MPEP 2111.04. 
With respect to the recitation “usable as structural parts of turbochargers” in claim 16, Hamaguchi et al. (JP ‘413) discloses a substantially similar composition and therefore it would be expected that the claimed alloy would be usable in the same environments. MPEP 2112.01 I. Additionally, the Examiner notes that “usable” or alternatively “capable of being used” would not further limit the structure of the claimed alloy since no structure would necessarily be required. MPEP 2111.04. 
With respect to the recitation “usable for structural parts in flying or stationary turbines, especially gas turbines” in claim 17, Hamaguchi et al. (JP ‘413) discloses a substantially similar composition and therefore it would be expected that the claimed alloy would be usable in the same 
With respect to the recitation “usable for blades or guide elements in flying or stationary turbines, especially gas turbines” in claim 18, Hamaguchi et al. (JP ‘413) discloses a substantially similar composition and therefore it would be expected that the claimed alloy would be usable in the same environments. MPEP 2112.01 I. Additionally, the Examiner notes that “usable” or alternatively “capable of being used” would not further limit the structure of the claimed alloy since no structure would necessarily be required. MPEP 2111.04. 
With respect to the recitation “usable for structural parts in power plants” in claim 19, Hamaguchi et al. (JP ‘413) discloses a substantially similar composition and therefore it would be expected that the claimed alloy would be usable in the same environments. MPEP 2112.01 I. Additionally, the Examiner notes that “usable” or alternatively “capable of being used” would not further limit the structure of the claimed alloy since no structure would necessarily be required. MPEP 2111.04. Finally, Hamaguchi et al. (JP ‘413) discloses use as members such as steam pipes and reheat steam pipes of power generation boilers [0020].
With respect to the recitation “usable for pipes or sensors in power plants” in claim 20, Hamaguchi et al. (JP ‘413) discloses a substantially similar composition and therefore it would be expected that the claimed alloy would be usable in the same environments. MPEP 2112.01 I. Additionally, the Examiner notes that “usable” or alternatively “capable of being used” would not further limit the structure of the claimed alloy since no structure would necessarily be required. MPEP 2111.04. Finally, Hamaguchi et al. (JP ‘413) discloses use as members such as steam pipes and reheat steam pipes of power generation boilers [0020]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSEE R ROE/               Primary Examiner, Art Unit 1796